        Case 1:18-cr-00601-PGG Document 444 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

STEVEN ANTONIUS,                                              18 Cr. 601 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of the Defendant scheduled for April 30, 2021 at 12:00 p.m. will

now take place on April 30, 2021 at 9:00 a.m.

Dated: New York, New York
       April 1, 2021
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
